United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2133
                                  ___________

Doris Scott,                              *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Arkansas.
                                          *
John E. (Jack) Potter, in his official    *
capacity as Postmaster General,           *     [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                           Submitted: May 12, 2005
                               Filed: June 8, 2005
                                ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

       Doris Scott appeals from the district court’s1 adverse grant of summary
judgment in her employment discrimination action against Postmaster General John
Potter (hereinafter United States Postal Service (“USPS”)). We review a grant of
summary judgment de novo. See Spangler v. Fed. Home Loan Bank of Des Moines,
278 F.3d 847, 850 (8th Cir. 2002).


      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska, sitting by designation in the Eastern District of Arkansas.
      Scott’s sex discrimination claim was properly dismissed because she failed to
exhaust her administrative remedies for that claim. See Miller v. Runyon, 32 F.3d
386, 389 (8th Cir. 1994). As to Scott’s age and race discrimination claims, USPS
proffered a legitimate, nondiscriminatory reason for not promoting Scott—USPS had
concluded from medical documentation provided by Scott’s treating physician that
she could not meet the physical requirements of the job—and Scott failed to provide
any evidence suggesting that the proffered rationale was a pretext for discrimination.
See Erenberg v. Methodist Hosp., 357 F.3d 787, 792 (8th Cir. 2004). Furthermore,
with regards to her race discrimination claim, Scott did not make out a prima facie
case because the employee who was ultimately promoted was of the same race. See
Kenney v. Swift Transp., Inc., 347 F.3d 1041, 1044 (8th Cir. 2003).

      We therefore affirm the district court.
                      ______________________________




                                         -2-